PER CURIAM.
The writ of certiorari was improvidently issued in this case because, after hearing argument and upon further examination of the record, we find that there is no conflict upon the same point of law between the decision under consideration here and former decisions of this or the District Courts of Appeal. Since this Court is therefore without jurisdiction, the writ of certiorari heretofore issued is quashed and the cause dismissed.
THOMAS, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.